Interim Decision #2394

MATTER .OF TUCKER
In Deportation Proceedings

A-14231434
Decided by Board June 10,

1976

The respondent was convicted upon a plea of guilty, of unlawful possession of marijuana in
violation of section 11530 of the California Health and Safety Code. Subsequently, the
court set aside that guilty verdict and allowed him to plead guilty to a violation of
section 11556 of that Code, sentenced him to 30 days and then terminated probation,
pursuant to sections 1203.3 and 1203.4 of the California Penal Code. Section 1203.3
operates to continue the court's jurisdiction insofar as it relates to probation. It does not
authorize the court to vacate a conviction. Section 1203.4 only authorizes the court to
expunge the record of conviction following the successful completion of probation. It
does not authorize the court to accept a guilty plea to a lesser offense. Under these
statutes, the court had no authority to permit substitution of the guilty plea to violation
of section 11555 of the Health and Safety Code. Furthermore,. oxpungoment of st
conviction for violation of section 11630 of the California Health and Safety Code
pursuant to section 1203.3 and 1203.4 of the California Penal Code, does not operate to
remove that conviction as a ground of deportability under section 241(a)(11) of the
Immigration and Nationality Act. See Kelly v. I Ininigration and Naturalization Service, 349 F.2d 473 (C.A. 9, 1965). Therefore, the respondent is deportable as charged.
CHARGE:

Order: Act of 1952—Section 241(a)(11) (8 U.S.C. 1251(a)(11)]—Marijiisna possession,
conviction: Violation of section 11530, California Health and
Safety Code.
ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:

Bernard J. Hornbach, Esquire
Trial Attorney

Ilmothy H. Power, Esquire
228 McAllister Street .
San Francisco, California 94102

This is an appeal from a"decision of an Immigration judge dated October 15, 1973, denying the respondent's motion for reconsideration
of the immigration judge's decision of March 2, 1972. The appeal will be

dismissed.
The respondent was convicted on October 29, 1971 in the California
Superior Court for the County of Merin, by verdict of a jury, of unlawful
possession of marijuana in violation of section 11530 of the California
Health and Safety Code. On March 14, 1972, the court ordered suspension of the imposition of sentence and placed the respondent on probation. On February 22, 1973, the Superior Court granted the respondent
337

Interim Decision #2394
a release pursuant to section 1203.4 of the California Penal Code; set
aside the guilty verdict under section 11530 of the California Health and
Safety Code; allowed the respondent to plead guilty to a lesser included
offense of violation of section 11556 of the Health and Safety Code;
sentenced him to serve 30 days in the County Jail with credit for 30 days
served; and terminated probation.
Section 241;a)(11) of the Act concerns itself with a conviction of an
offense relating to illicit possession of or traffic in narcotic drugs or
marijuana. Federal courts have generally taken the view that a plea of

guilty or a finding of guilty, which is in repose and remains undisturbed,
amounts to a conviction. See Kercheval v. United States, 274 U.S. 200
(1927). Here there was a verdict of guilty. In Wood v. Hoy, 266 F.2d 825
(C.A. 9, 1959), the court held that a conviction in California followed by
a suspended sentence and placement on probation remains a "conviction" within the Immigration and Nationality Act. In fact, section 1237
of the California Penal Code provides that an order granting probation
"shall be deemed to be a final judgment" for the purpose of appeal. The
respondent's conviction of unlawful possession of marijuana under section 11530 of the California Health and Safety Code is sufficient to
sustain a finding of deportability under section 241(a)(11). See Gutierrez
v. INS, 323 F.2d 593 (C.A. 9, 1963), cert. denied 377 U.S. 910 (1964).
In Matter of Kelly, 10 I. & N. Dee. 526 (BIA 1964), relying on the
Attorney General's ruling in Matter of A—F—, 8 I. & N. Dec. 429 (A.G.
1959), we held that a finding of deportability under section 241(a)(11) of
the Act based upon conviction for unlawful possession of marijuana in
violation of section 11530 of the California Health and Safety Code is not
affected by the expungement or erasure of the conviction record as
authorized by sections 1203.3 and 1203.4 of the Penal Code of California.
Our positions in Matter of Kelly, supra, was affirmed in Kelly v. INS,
349 F.2d 472 C. A. 9), cert. denied 389 U.S. 932 (1965). The Attorney
General's ruling in Matter of A—F—, supra, has been sustained by the
courts. See Garcia-Gonzales v. INS, 344 F.2d 804 (C.A. 9), cert. denied
382 U.S. 840 (1965); Kelly v. INS, supra; Brownrigg v. INS, 356 F.2d
877 (C.A. 9, 1966); Cruz-Martinez v. INS, 404 F.2d 1198 (C.A. 9, 1968),
cert. denied 394 U.S. 955 (1969); Gonzales de Lara v. United States, 439
F.2d 1316 (C.A. 5, 1971); Matter of Andrade, 14 I. & N. Dec. 364 (BIA
1973).
In allowing the respondent to plead guilty to violation to section 11556
of the California Health and Safety Code, the court describes it as a
"plea to a lesser included offense." InPeople v. Perez, 33 Cal. Rptr. 398,
219 C.A.2d 760 (1963), the court held that in determining whether there
has been a violation of section 11556, there must be proof that narcotics
"are being =lawfully smoked or used. . . with knowledge that such
activity is occurring' at the time of the visitation or presence. The court
338

Interim Decision #2394
in People v. Wilson, 't6 Cal. Rptr. 195, 271 C. A.2d 60 (1969), held that
the offense defined by section 11556 is not included in the offense defined
by section 11530 of the Health and Safety Code, which forbids possession of marijuana. Modification by vacating a finding of guilt and reduction to a lesser included offense is specifically provided for in section
1181(6) of the California Penal Code without requiring an order for a
new trial. Even assuming that section 11556 could be considered a lesser
included offense, the procedure under Penal Code section 1181(6) would
have been the procedure which should have been followed.
Section 1203.3 of the California Penal Code continues the jurisdiction
of the court over the convicted person only so far as conditions of
probation and matters relating to probation are concerned. The section
does not authorize vacating a conviction. It provides that the court shall
have authority to revoke or modify probation "at any time during the
term of probation," Matter of Sirhan, et al., 13 I. & N. Dec. 592 (BIA
1970); In re Griffin, 62 Cal. Rptr. 1, 431 P.2d 625 (1967); Fayad v.
Superior Court, 153 C.A.2d 406, 313 P.2d 669 (1957); In re Scarborough,
173 P.2d 825 (C.A. Cal. 1946).
The question before us is whether section 1203.4 of the California
Penal Code, in addition to authorizing expungement of the conviction
under section 11530 of the Health and Safety Code, confers on the court
the jurisdiction to substitute therefor a plea of guilty to another offense
of the same Code, section 11556. In this case, if the court had the power
of substitution, the respondent's conviction of a deportable offense
within the meaning of section 241(a)(11) of • the Act. •See Matter of
Schunck, 14 I. & N. Dec. 101 (BIA 1972). If the court did not have the
power, then as heretofore explained the respondent is not relieved from
the finding of departability under section 241(a)(11) based upon his
conviction of violation of section 11530.
Section 1203.4 of the California Penal Code creates a statutory procedure by which convictions are technically expunged as a matter of
course as a reward for those who have successfully completed probation.
See Matter of A — F— , supra, People v. Johnson, 134 C.A.2d •40, 285
P.2d 74 (1955). A careful analysis of this section clearly shows that the
only power given to the court after termination of probation is to set
aside a verdict of guilty and expunge the conviction for the limited
objective set forth in the section. The section specifically states the
limits of the court's power as follows: ". . .; and in either case the court

shall thereupon dismiss the accusations or information against such
defendant, who shall thereafter be released from all penalties and
disabilities resulting from the offense or crime of which he has been
convicted. (Emphasis supplied.)
California criminal courts have statutory and inherent powers to
modify orders. Section 1203.3 of the Penal Code involves only matters
339

Interim Decision #2394
relating to revoking or modifying probation. See In re Scarborough,
supra. By the very terms of section 1203.4 of the Penal Code the court is
empowered only to expunge the conviction from the record for certain
limited purposes. See People v. Johnson, supra. The respondent made
no appeal from the conviction as was his right (section 1235 California
Penal Code). He failed to request a new trial as provided under section

1181 of the Penal Code. The court had no jurisdiction to vacate and
correct the judgment under section 1203.3 or 1203.4 of the Penal Code.
It follows that the only authority remaining would be under the continuing inherent power to apply for writ of error eoram nobis under section
1265 of the Penal Code. The writ lies to vacate or correct a judgment
where no other remedy exists. It is granted only when three requirements are met. (1) Petitioner must "show that some fact•existed which,

without any fault or negligence on his part, was not presented to the
court at the trial on the merits, and which if. presented would have
prevented the rendition of the judgment." (2) Petitioner must also show
that the "newly discovered evidence (does not go) to the merits of the
issues tried; :ssues of fact, once adjudicated, even though incorrectly,
cannot be reo:pened except on motion for new trial." (3) Petitioner "must
show that the facts upon which. he relies were not known to him and
could not in the exercise of due diligence have been discovered by him at
any time substantially earlier than the time of his motion for the
writ,. . ." See People v. Shipman, 42 Cal. Rptr. 1, 397 P.2d 933 (1965);
People v. Wheeler, 85 Cal. Rptr. 242, 5' Cal. App. 3d 534 (1970).
• It is counsel's contention that (1) the court merely intended to correct
a mistake in its earlier judgment when it expunged the conviction under
section 11530 and then allowed the respondent to plead guilty to another
offense; (2) since the court retains jurisdiction of an action while a
defendant is on probation, it would have the right to allow a plea of
guilty to another offense. The short answer is that under the powers
authorized by section 1203.4 of the California Penal Code the question is
not lack of jurisdiction over the cause but excess of jurisdiction. The
court did not have the power under section 1203.4 to accept the respondent's plea of guilty to a violation of section 11556 of the Health and

Safety Code, after its expungement of the respondent's conviction of
violation of section 11530 of the Health and Safety Code.
We agree with the immigration judge's conclusion that the respondent remains deportable as charged. No facts have been presented to
make out a prima facie case for reconsideration of the immigration
judge's decision of March 2, 1973. Moreover, there is no indication that
any useful purpose would be served in reversing the immigration
judge's denial of the motion for reconsideration. Accordingly, the following order will be entered.
ORDER: The appeal is dismissed.
340

